OFFICE   OF THE ATTORNEY      GENERAL      OF TEXAG
                     AUSTIN




Bon.um.B. uw88011,
                &Irotrry
stata B8rof Tam
Llttloflrld Btdldlag
Awtin, Tom8




                                            tembar 24, 1940,
                                            a. Thr *srtion
                                            or 'hxar 18 al
                                           88 80 88     to be ir-
                                           lUld.r bh8    fFitWll81
                                          1On8 1426 lb) (7)
                                 iah    lx u o pfrom
                                                  t meh

                              lQ in th* rnplolr
                            polft1081 8ubdiri8iOn
                           8tZ'UMnklitl or any
                          0 iOrW5OihQ     Whhh   18
                    by   OILI or 60~  8t8te8 Or
                    bditiSiOM; IAndaw 8Ol'Y10@
                     tfvll8iplOf O? 8Xir iMtCUJUn-
               f On8 Or ELOr8steta8 or pOllti08l
     CiUbdiViaiOll8 t0 thr O%tWAt    that th. fn8trU-
     mentsllt~ is, with roepeat to such 8ertie8,
     lmnlullo under  tha CoMtitutlon    or the Unitob
     State8 from &be tearlmpomd. . ln
Hon.   whl. B. car88Ow,        paga    2




          Thr Stat8 Bar Of Taxer wa8 omatrd by
th. State Bar Aot, Houra Bill 74, Aots, &6th
Legisleturs, Regular So814lon,page 64, oompllad In
VWrlOn's Civil Statute8 a8 Artlola jaOe-1. s6otl on
2 Of this etatUt  reed8 a8 fO11OW8:

                Vhore        orestad
                            i8 honby tha Stat.
       &Xr      8hfOh    f8 hrrrby
                            aa8titutld 8Xlad-
       m&ttratiVU   agency Of thr JudI0181 DI-
       partmmit of the Statr, with power to
       oontraot dth relation to ita own af-
       fair8 and whloh mel 8ua end k 8u6d
       and hso* 8uoh other power8 as era reapon-
       ably naaorrary to oarrr out tha parporra~
       of    thi8   Aot."

                %OtiOn      3 O?   th18    8tiatUta   provide8   that   ell
110anaad lrrrryarr
                 ahell oonstitutr the Stab. Bar end
rh8ll be mxbjeot to thr rule8 adoptad br thr @promo
Court of Tatas. 8rOtiOll4 8lI8hOriH8 the SupMm
COurt Of Taxer to praroriba rul88 for thr oonduot
Of tb8 Stat4 %r md $0 pmeOrib6 fO.8 Mt axqordlog
iour dollar8 per annum par por8on *to ba pald to tha
Clax% of the 8uprame Oourt to be hold by him and ax:-
pendrd by tha Court or undrr It8 dirrotlanior the
ptlrpOll@
        Of thr Ildnini8tratiOnO? th18 AOt."
             Under tha rulrr edoptrd by tim Suprenu Court
0~1 ?obruary   22, 1940, gov~rid$ thr Steta B8r of To~a8,
it I8 provided in ArtIolr T(T,thotioa 4, &at the anna
membar8hip foa 8hall be payable ennuelly to tbr Clark
of the supr8ao court. Out oftho ierr paid to bin, th8
Clark of the 8uprmr hurt Is authorlrrd by Artlole V,
Saotlon 7, to pey one errirtant to arsti him in dleoherg-
iag the dutlsr Imposed on him bf the Stete BearAOt end
the rules of the 8aprema Court edoptad th4rrundrr end to
pay oertain sxpenree naoesrerily 5nourroQ In dIeaher#lng
suoh dutiso. After thr daduotlon of 8uOh rrponsel, th0
clerk 18 rspulred bg Art.1010 V, Sootion k, to pay over
all funds or tha State Bar to the Saontery of th* Sktr
Bsr.
Bomreblr     Wm. R. tir88OW, pa&o f


          ArtlOla V, Seotion 6, o? the Supmnn Court
Rulss fixes the duties of the Ssoretsry of the Stata
                                        be fixed by
Bar, an2 prorides that hi9 eelarf ebe1.1.
the Boerd of Dlreotors. The Seontery I.8 also author-
lzod by suoh 8aOtfOn to rnploy auoh olsriwl a88istsnoo
ez the work 0r hi8 orrio~ may raqulro, the 8zlerl.8 to
iiaflxrd by thr Board of Direoton and prld out of thr
fund8 o? thr Stat. Bar. The wmatery and hi8 olrrlo81
088f8tMt8 err the only paid o??iorr8 or @~plo~rze of
tha Stete Bzr, the other offiorr8 8nd the dfrootor8 aerz-
1y   rOOOiVftl~   QcyrllMt   Of   8OtURl   ati   Il~Ocl888rp   WpWi808
in disOht%rgin~thals dutiS8.
          In our opinion, thr Stat. &r of hrar 18 814
lnetrumntellt~ or thr State OS %x88 end la wholly
ounod by the Steta, within the prorleloza or thz Intern81
Raronua Code quoted ebon.    Thr regti.StiOII end di8oiplim.8
o? lewyzre end the formation end 8dalniatntion o? an
intogretod bar ore properly within tha fznationr o? thr
judlolal brenoh or tbz gonmmmto?        the Btatr. Compmrr
In ra Intogratlon a? Steto Bar o? Oklehmm, 185 Okla.
5 95 P . (zd) 113 1n re xut~gratton of &bra&a
S&r   Bar Awsooletlin 133 I b 283       275 N  W ZbS
In ra $dwerQa, 45 Id8i0, 676: k6 PiO.~665; k*8.iB@
or c ll?omle T. Snuerlor   Court, 207 081. 323 278
h0.~4324 In M Oib6on,    35 F3. g . 550, 4 PI (24 643.

           Tha Stetr Bar o? Texes 18 de8igmd   solely
r0r the purpoea o? aerryllrgout the8a fUnOtiO~8.   Tha
fee8 whlah are&aid   by the lewy8rs under thr requln-
wall Of the BtztUtz8 %X&dthr nt108 O? the 6UPOlu
court are used nndar tha dlrrotlon of thz Supronr
Court for the purpoes o? oarrylag out the prmizlom
of tb  State  Bar Aot end for no Other purpoM.    Ro
private person he8 any luterert whatever in the Stak
Bar or its funds.
          For the reasons etstad, It la our Opinion
that the State Bar of 'PerezIs ezatapt?rOrpFzdzml
Honora blr Wm. B. Cere8d, peg8 4


Enploymnt Texrr with respaot to ~ervlor8 parfoanrd
by penon   amploy8d end paid by It an&r thr State
Bet Aot and tha ruti 8 of the Suprrmr Court isruad
under ruoh aot.
                              Tours vary   truly

                          ATTORBZY GENERAL.OF TEXAS




                                      Jmw18 P. Xart
                                          A88iatMt
JPEILW




         ATTOmEY   GEIEHAL Or'TEXAS